Citation Nr: 9901184	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  96-18 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent for 
postoperative residuals of a bilateral spontaneous 
pneumothorax with right upper lobe lobectomy, left segment 
resection, bullous emphysema, hyperesthesia area sites of 
operation, and strong somatization anxiety.  

2.  Entitlement to a compensable evaluation for left leg 
varicose veins.  

3.  Entitlement to a compensable evaluation for a left 
varicocele.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from July 1962 to July 1964.  
This matter comes to the Board of Veterans Appeals (Board) 
from an August 1995 rating decision of the Department of 
Veterans Affairs (VA) Houston Regional Office (RO).  


REMAND

The claims are well grounded in the sense that they are not 
inherently implausible.  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992) (contention of increased disability 
severity renders claim well grounded).  VA has a resulting 
duty to assist the appellant in the development of facts 
pertinent to the claims.  38 U.S.C.A. § 5107(a).  

After the appellant perfected the appeal, his representative, 
Texas Veterans Commission (TVC), filed a July 1996 statement 
in support of the claims.  The appellant subsequently 
underwent a series of VA medical examinations in June and 
October 1997, the reports of which are in the claims file.  
The RO issued an August 1998 rating decision and supplemental 
statement of the case discussing its reasoning for continuing 
the denials of the claims, based on the examination reports.  
A copy of the rating decision and supplemental statement of 
the case was sent to TVC, but it does not appear that they 
were provided an opportunity to file a statement in support 
of the claims in light of the most recent evidence.  The 
claims will be remanded so that TVC is afforded such an 
opportunity.  

During the pendency of the appeal regarding increased rating 
for the appellants pulmonary disability, VA amended the 
pertinent regulation (effective October 7, 1996) specifying 
the criteria for assignment of such ratings.  See 61 Fed. 
Reg. 46,720 (Sept. 5, 1996).  In the January 1996 statement 
of the case, the RO informed the appellant of its reasoning 
for denying the claim under the old version of the criteria; 
in the August 1998 supplemental statement of the case it 
informed him of its reasoning for a denial under the new 
version of the rating criteria.  However, the RO has not 
adjudicated the entire record, including the most recent 1997 
VA examination results, in light of both sets of criteria.  
Where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial process 
has been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.  
Karnas v. Derwinski, 1 Vet. App. 308, 311 (1991).  In all 
cases, VA must fully adjudicate the claim under both the old 
and the new law and regulation to determine the extent to 
which each may be favorable to the appellant.  DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  

Before the Board can address a question not previously 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, an opportunity to address the question at a 
hearing, and whether or not the claimant has been prejudiced 
by being denied those opportunities.  Bernard v. Brown, 
4 Vet. App. 384 (1993).  In this case, the appellant has not 
been provided such opportunity; the claims will be remanded 
so that such an opportunity may be afforded the appellant and 
his representative.  

The case is REMANDED for the following development:

1.  The RO should request that the 
appellant supply the names and addresses 
of any individuals or treatment 
facilities that have treated him for his 
pulmonary, left leg varicose veins, and 
left varicocele disabilities since 
October 1997, and the dates of such 
treatment.  After securing any necessary 
releases, the RO should obtain complete 
clinical records of such treatment and 
associate them with the claims folder.  

2.  After the development above has been 
accomplished to the extent possible, the 
RO should again review the record and 
adjudicate the issues on appeal.  With 
respect to the service-connected 
pulmonary disability, the claim of 
increased schedular rating should be made 
on the basis of the entire record 
considering both the old and new 
diagnostic criteria for Diagnostic Code 
6603, utilizing that most favorable 
version on behalf of the appellant.  

If any benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond.  
The RO should ensure that the claims folder is forwarded to 
the appellants representative, who should be provided a 
reasonable opportunity to present argument in this case.  The 
case should then be returned to the Board for further 
appellate consideration.  



		
	J. F. Gough
	Member, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the U.S. Court of Veterans Appeals.  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1997).
- 2 -
